Citation Nr: 1626470	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myositis, to include as secondary to service-connected hypertension and/or posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The appellant (the Veteran) had active service in the U.S. Navy from May 2001 to November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The St. Petersburg, Florida, RO now has jurisdiction over this claims file.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted in Washington, DC in May 2016.  A transcript of that hearing is associated with the appellant's electronic record.  The appellant's claims file is entirely electronic.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At her May 2016 hearing, the appellant testified to her belief that she had a generalized muscle disability, for which a diagnosis of myositis, myalgia, or polymyositis (an autoimmune disorder) had been assigned.  The appellant testified that such disorder was diagnosed in service; service treatment records (STRs) disclose such a diagnosis.  See STRs dated in August 2008 through October 2008.  

The appellant testified that post-service providers had also assigned such diagnosis(es) following her November 2008 service separation.  See post-service treatment records dated in December 2008 through September 2009.  The examiner who provided the February 2010 medical opinion did not discuss the favorable in-service or post-service medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The medical treatise evidence provided by the appellant is consistent with her testimony that she has several risk factors for myalgia/myositis-type disabilities, including the wound infection, sepsis, and chronic renal failure she experienced following in-service surgical treatment (hysterectomy).  Additionally, the appellant pointed out medical treatise evidence suggesting a relationship between the claimed disability and disabilities for which service connection has been granted in her case, including PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice of VA's duties to notify and to assist her with this claim.  The appellant should be notified of how to substantiate a claim for service connection as secondary to a service-connected disability.  

2.  Obtain and associate with the claims file any outstanding VA treatment records that are pertinent to the claim on appeal.  Add VA clinical records from any additional VA facility identified by the appellant as having provided care, if such records are not already associated with the electronic record.

3.  Afford the appellant an opportunity to submit or identify the source of post-service physical therapy the appellant reported at her hearing.  See May 2016 Hearing Transcript at 4.  Request physical therapy records from that facility or provider, even if records from the facility or provider are already associated with the claims file.  

Ask the appellant to complete authorization for release of records from facilities identified as "Patient First" and "University of Southern Maryland."  Also request that she identify any other outstanding medical records that are relevant to the claim.  Then, attempt to obtain those records and associate them with the appellant's electronic file.

4.  Afford the appellant examination of the musculoskeletal system as necessary to determine the nature and etiology of any currently-present musculoskeletal disorder.  The examiner should describe the appellant's complaints of muscle pain, weakness, fatigability, or other muscle symptom(s).  The examiner should be asked to review and summarize favorable in-service and post-service evidence, including relevant laboratory examination reports.  The examiner's attention is also directed to the medical treatise information submitted by the appellant.  

The examiner should conduct any additional laboratory examination(s) deemed necessary.  If no further testing is required, the examiner should explain why not. 

After review of the claims file, including in-service and post-service clinical records, and examination of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current musculoskeletal disorder or a disorder manifested by musculoskeletal pain or weakness had its clinical onset during active service or is due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected hypertension, to include the use of lisinopril, and/or PTSD. 

The appellant asserts that she has polymyositis (an autoimmune disorder) that is at times manifested by a rash and is related to sepsis in service.  Alternatively she asserts that the disorder is due to or aggravated by her service-connected hypertension and/or PTSD.
The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure that the above development has been accomplished, including that the examination report is adequate and responsive to the above.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  After the appellant and her representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

